EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 2 is cancelled.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed December 10, 2020. Claims 2, 32-38, and 45 have been cancelled without prejudice.  Claims 1, 3-31, and 39-44 are pending and an action on the merits is as follows.

Election/Restrictions
Claims 1, 3-31, and 39-44 are allowable. The restriction requirement among species, as set forth in the Office action mailed on May 22, 2020,  has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of May 22, 2020 is partially withdrawn.  Claims 4, 6, 7, 9, 16, 25, 27, and 43 , directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 2, directed to a non-elected species remains withdrawn from consideration because claim 2 does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-31, and 39-44 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 3-18, the closest prior art references, Chan et al. (US 2010/0238389 A1), Ogawa et al. (US 4,632,514), Li (US 2019/0079329 A1), Liu et al. (US 2019/0064616 A1), Song et al. (US 2017/0010503 A1), and Choi et al. (US 2017/0153510 A1), fail to disclose, either singly or in combination, all of the limitations of claim 1, including the combination of limitations, “ a substrate at which red, green, blue, and white display areas are defined; first, second, and third organic layers having 
In regard to independent claim 19 and dependent claims 20-31, the closest prior art references, Chan et al. (US 2010/0238389 A1), Ogawa et al. (US 4,632,514), Li (US 2019/0079329 A1), Liu et al. (US 2019/0064616 A1), Song et al. (US 2017/0010503 A1), and Choi et al. (US 2017/0153510 A1), fail to disclose, either singly or in combination, all of the limitations of claim 19, including the combination of limitations, “a first substrate and a second substrate at which red, green, blue, and white display areas are defined and which oppose each other; and a liquid crystal layer between the first substrate and the second substrate, wherein the first substrate comprises: a reflective layer on the first substrate; first, second, and third organic layers having transmittance for white light and Page 5 of 16Appl. No. 16/294,708disposed on the reflective layer at the green, blue, and white display areas, respectively; a red color filter on the reflective layer at the red display area; a green color filter on the first organic layer at the green display area; and a blue color filter on the second organic layer at the blue display area, and wherein a thickness of the third organic layer in the white display area is greater than a  sum of thicknesses of the second organic layer and the blue color filter in the blue display area.”
In regard to independent claim 39 and dependent claims 40-43, the closest prior art references, Chan et al. (US 2010/0238389 A1), Ogawa et al. (US 4,632,514), Li (US 2019/0079329 A1), Liu et al. (US 2019/0064616 A1), Song et al. (US 2017/0010503 A1), and 
In regard to independent claim 44, the closest prior art references, Chan et al. (US 2010/0238389 A1), Ogawa et al. (US 4,632,514), Li (US 2019/0079329 A1), Liu et al. (US 2019/0064616 A1), Song et al. (US 2017/0010503 A1), and Choi et al. (US 2017/0153510 A1), fail to disclose, either singly or in combination, all of the limitations of claim 44, including the combination of limitations, “a substrate at which first, second, third, and fourth display areas are defined; first, second, and third organic layers on the substrate at the second, third, and fourth display areas, respectively; a first color filter on the substrate at the first display area; a second color filter on the first organic layer at the second display area; and a third color filter on the second organic layer at the third display area, wherein the first, second, and third color filters have different chromatic colors, and wherein a thickness of the third organic layer in the fourth display area is greater than a  sum of thicknesses of the second organic layer and the third color filter in the third display area.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






Jessica M. Merlin
February 11, 2021
/JESSICA M MERLIN/Primary Examiner, Art Unit 2871